Company Presentation March Disclaimer Except for historical information contained herein, the statements in thispresentationregarding the Company's business, strategy, portfolio management and results ofoperationsare forward-looking statements that are dependent upon certain risks anduncertainties, including those related to, the availability of desirable loan and investmentopportunities,the amount of available capital, the ability to obtain and maintain targetedlevels of leverage, the level and volatility of interest rates and credit spreads and conditionsin the property and financial markets.
